DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 are objected to because of the following informalities: claim 1, line 14, "wall" should be changed to --walls-- and claim 2, line 1, "I" should be changed to --1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (2962542) in view of Solon (8408929).
 	Witt discloses a cable sealing article for providing a waterproof seal to a service entrance cable containing a plurality of electrical core wire conductors (12), said article comprising: a first section (40) comprising a top wall, a bottom wall, and side walls, the top wall having a plurality of cut-out openings (21), each of the plurality of cut-out openings being shaped to partially circumscribe one of the plurality of core wire conductors of the service entrance cable, the bottom wall having a single cut-out opening (31), and an interior cavity located between the top wall, the bottom wall, and the side walls; a second section (40') comprising a top wall, a bottom wall, and side walls, the top wall having a plurality of cut-out openings (21), each of the plurality of cut-out openings being shaped to partially circumscribe the plurality of electrical wire conductors of the service entrance cable, the bottom wall having a single cut-out opening (31), and an interior cavity located between the top wall, the bottom wall, and the side walls, wherein in a second position, the first and second sections are disconnected and they overlay 
 	Witt does not disclose a removable tab connecting the first and second sections, wherein the removable tab is attached to at least one of the side walls of the first section and to at least one of the side walls of the second section (re claim 1).
 	Solon discloses an article comprising a removable tab (35) connecting a first section (20) to a second section (25), wherein the removable tab is attached to at least one of the side walls of the first section and to at least one of the side walls of the second section, wherein the article is configured such that the first and second sections cannot overlay each other when the removable tab is connected to both the first and second sections.
 	It would have been obvious to one skilled in the art to provide the tab as taught by Solon to connect the first and second sections of Witt together to keep them together when not in used.
.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Witt.
 	Witt discloses the invention substantially as claimed (please see the above rejection) including the top wall further having a spacing cut-out opening (one of the middle cut-out openings) between a first cut-out opening (far left one) and a second cut-out opening (far right one), wherein in the closed position, the top wall of the first section does not contact the top wall of the second section in an area between the first and second cut-out openings because of the spacing cut-out opening.  Witt also discloses the article further comprising connection means for attaching the first and second sections in the closed position.
 	Witt does not disclose the filling material being a silicone material.  However, it would have been obvious to one skilled in the art to use silicone material as the filling material (43) in the article of Witt since Witt teaches that any suitable elastomer can be used (col. 4, lines 5-6), and silicone is known in the art for being used as a sealant material.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot in view of new ground of rejection.
 	Applicant states that new limitations as recited in amended claim 5 are illustrated in Fig. 2 of the application.  However, there is no description in the drawings or in the specification to support such new limitations.  Figure 4 of Witt only shows a small portion of the article.  Figure 5 of Witt does show empty spaces between the openings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847